 


109 HR 3047 IH: Medicare Paramedic Intercept Services Coverage Act of 2005
U.S. House of Representatives
2005-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3047 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2005 
Ms. DeLauro (for herself and Mr. Platts) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for expanded coverage of paramedic intercept services under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Medicare Paramedic Intercept Services Coverage Act of 2005. 
2.Expanded coverage of paramedic intercept services under the medicare program 
(a)In generalSection 4531(c) of the Balanced Budget Act of 1997 (111 Stat. 452; 42 U.S.C. 1395x note) is amended to read as follows: 
 
(c)Payment for paramedic intercept service providers 
(1)In generalIn promulgating regulations to carry out section 1861(s)(7) of the Social Security Act (42 U.S.C. 1395x(s)(7)) with respect to the coverage of ambulance services, the Secretary of Health and Human Services shall include coverage of advanced life support intercept services (in this subsection referred to as ALS intercept services). 
(2)Conditions of coverageFor the purposes of this subsection, ALS intercept services consist of a qualified paramedic providing ALS level services in connection with the transport of a patient by an ambulance qualified to provide only a basic life support level of services if the following conditions are met: 
(A)The entity providing the ambulance transportation is a public, non-profit, or volunteer organization which— 
(i)is certified as qualified to provide ambulance services under title XVIII of the Social Security Act; and 
(ii)provides only basic life support services at the time of the intercept. 
(B)The paramedic providing such services is not employed or compensated by the entity providing the ambulance transportation and the entity employing or compensating such paramedic is not related to the entity providing the ambulance transportation. 
(C)The ALS intercept services are requested by the entity providing the ambulance transportation or are dispatched to coordinate with such entity and such services are medically necessary based on the medical condition for which they are dispatched. 
(D)The entity that is employing or compensating that paramedic— 
(i)is certified as qualified to provide such services under such title; and 
(ii)bills all individuals (or their insurers) who receive ALS intercept services from the entity, regardless of whether such individuals are beneficiaries under such title. 
(E)The paramedic providing the intercept services accompanies and provides an ALS assessment or ALS intervention to the patient during the transport.. 
(b)Payments not counted in computing ambulance fee schedule amountsThe Secretary of Health and Human Services shall not take into account any payments made pursuant to the amendment made by subsection (a) in determining payment amounts under the ambulance fee schedule under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)), or the aggregate amount of payments under such section, for any year. 
(c)Effective dateThe amendment made by subsection (a) shall apply with respect to ambulance services provided on or after January 1, 2006. 
 
